OPINION
BLISS, Presiding Judge:
In the District Court of Oklahoma County, Case No. 35531, appellant, Claude Eugene Ross, Jr., hereinafter referred to as defendant, was charged, tried and convicted for the offense of Grand Larceny, After a Former Conviction of a Felony. His punishment was fixed at ten (10) years imprisonment. On May 10, 1973, appellant filed in the District Court of Oklahoma County his Application for Post-Conviction Relief. Upon the District Court’s denial dated May 10, 1973, defendant filed on June 25, 1973, his timely appeal to this Court.
Defendant alleges one proposition of error, that being his punishment was improperly imposed as the court instructed upon, and the prosecutor commented upon, good time credits at the punishment stage of his trial. We have carefully studied the transcript of trial proceedings and find defendant’s assignment of error to be meritorious. The record clearly shows the prosecutor commented upon good time credits and that the trial court instructed the jury on good time credits, over defendant’s objection, at the second stage of a two-stage proceeding. The giving of such instructions is error. Williams v. State, Okl.Cr., 461 P.2d 997. The judgment and sentence is therefore Modified to a term of six (6) years imprisonment, and as so modified, the judgment and sentence is Affirmed.
BUSSEY, J., concurs.